DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Pursuant to the application filed October 5, 2018, claims 1-20 are pending.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 17 recites, “[a] computer program product ….”  A computer program is per se non-statutory subject matter.
	Claims 18-20 are rejected for the same reasons as claim 17 because claims 18-20 depend from claim 17.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 2, 4, 9, 10, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fukumoto (US 2018/0364787 A1).
	Regarding claim 1, Fukumoto discloses:
a method for controlling a sampling-based sensor of an elevator car in a hoistway ([0007]; [0062]), the method comprising:  

monitoring a sampling-based sensor ([0039], [0066]; FIG. 3; FIG. 4:  120, 130); 

Fukumoto does not explicitly disclose sampling the sampling-based sensor at a first frequency in response to a first condition of the elevator car occurring, but Fukumoto does disclose that a processing device changes the sampling frequency sequentially from a first frequency to a second frequency to a third frequency in response changes in the motion state of the user ([0038], [0039], [0042], [0043]; FIG. 3; Fukumoto also discloses that the sampling rate is adjusted based on whether the user is riding in a moving elevator [0062], all of which suggests that the method of Fukumoto comprises sampling the sampling-based sensor at a first frequency in response to a first condition of the elevator car occurring for the benefit of adjusting the sampling rate depending on whether the user is riding in a moving elevator;

it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the method of Fukumoto in the foregoing manner because that would have enabled the method to adjust the sampling rate depending on whether the user is riding in a moving elevator; and

Fukumoto does not explicitly disclose sampling the sampling-based sensor at a second frequency in response to a second condition of the elevator car occurring, but Fukumoto does disclose that a processing device changes the sampling frequency sequentially from a first frequency to a second frequency to a third frequency in response changes in the motion state of the user ([0038], [0039], [0042], [0043]; FIG. 3; and Fukumoto also discloses that the sampling rate is adjusted based on whether the user is riding in a moving elevator [0062], all of which suggests that the method of Fukumoto comprises sampling the sampling-based sensor at a second frequency in response to a second condition of the elevator car occurring for the benefit of adjusting the sampling rate depending on whether the user is riding in a moving elevator;

it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the method of Fukumoto in the foregoing manner because that would have enabled the method to adjust the sampling rate depending on whether the user is riding in a moving elevator.

	Regarding claim 2, Fukuomto discloses that the sampling-based sensor is an accelerometer ([0036], [0066]; FIG. 4:  130) and wherein the first condition is one of:  vertical movement of the elevator car in the hoistway; and horizontal movement of a door of the elevator car ([0062]).
Regarding claim 4, Fukumoto discloses reducing energy consumed by the sampling-based sensor.  ([0042], [0043])
Regarding claim 9, Fukumoto discloses switching between sampling at the first frequency to sampling at the second frequency upon the occurrence of the second condition, wherein the second condition corresponds with at least one of the following:  the elevator car moving vertically within the hoistway; the elevator car stopping within the hoistway; and a door of the elevator car moving horizontally.  ([0038], [0039], [0042], [0043]; FIG. 3)
Regarding claim 10, Fukumoto discloses that the sampling-based sensor is a wireless sampling-based sensor and is battery powered.  ([0034], [0051]; FIG. 4:  110, 130; Fukumoto discloses that the sensor is installed in a smartphone, which is a battery-powered device.)


Regarding claim 12, Fukumoto discloses:

a system ([0044]; FIG. 4:  100) for optimizing energy consumption (because the body of the claim does not refer to optimizing energy, this preamble is not limiting), 

the system comprising a sampling-based sensor ([0039], [0066]; FIG. 3; FIG. 4:  120, 130) coupled to an elevator car in a hoistway ([0062]), 

Fukumoto does not explicitly disclose the sampling-based sensor switching sampling frequency based on conditions of the elevator car, wherein upon occurrence of a first condition the sampling-based sensor outputs at a first frequency and upon occurrence of a second condition the sampling-based sensor switches from the first frequency to a second frequency, but Fukumoto does disclose that a processing device changes the sampling frequency sequentially from a first frequency to a second frequency to a third frequency in response changes in the motion state of the user ([0038], [0039], [0042], [0043]; FIG. 3; and Fukumoto also discloses that the sampling rate is adjusted based on whether the user is riding in a moving elevator [0062], all of which suggests that the system of Fukumoto comprises the sampling-based sensor switching sampling frequency based on conditions of the elevator car, wherein upon occurrence of a first condition the sampling-based sensor outputs at a first frequency and upon occurrence of a second condition the sampling-based sensor switches from the first frequency to a second frequency for the benefit of adjusting the sampling rate depending on whether the user is riding in a moving elevator;

it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the method of Fukumoto in the foregoing manner because that would have enabled the method to adjust the sampling rate depending on whether the user is riding in a moving elevator.

Regarding claim 17, Fukumoto discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer processor to cause the computer processor to perform a method for conserving energy for a sampling-based sensor coupled to an elevator car in a hoistway.  ([0008], [0070], [0107], [0111]; FIG. 4:  170; FIG. 12:  901, 902, 910)
The remaining limitations of claim 17 are rejected as claim 1.
	
Allowable Subject Matter
7.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 is objected to for the same reasons as claim 5 because claim 6 depends from claim 5.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 is objected to for the same reasons as claim 7 because claim 8 depends from claim 7.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 and 16 are objected to for the same reasons as claim 14 because claims 15 and 16 depend from claim 14.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689